___________

                                    No. 95-3954
                                    ___________

Alonzo Bouie,                           *
                                        *
              Appellant,                *
                                        *
      v.                                *   Appeal from the United States
                                        *   District Court for the
Trudy Huskamp Peterson,                 *   Eastern District of Missouri.
Archivist of the United States          *
of America,                             *         [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     November 7, 1996

                           Filed:   November 22, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


      Alonzo Bouie, a black employee of the National Archives and Records
Administration, filed this employment discrimination action claiming that
he was unlawfully denied two promotion opportunities.       Following a bench
trial, the district court1 entered judgment in favor of defendant, and we
affirm.


      We review a district court's factual findings for clear error and
accept the court's account of the evidence if it is plausible in light of
the   entire record.       Fed. R. Civ. P. 52(a); Herring-Marathon Master
Partnership B v. Boardwalk Fries, 979 F.2d 1326, 1329 (8th Cir. 1992).
Where a case has been tried on the merits




       1
       The HONORABLE EDWARD L. FILIPPINE, United States District
Judge for the Eastern District of Missouri.
and the trier-of-fact has heard the evidence, we need not concern ourselves
with the order of proof and presumptions; rather, we review here the
"`ultimate factual issue' of whether [defendant] discriminated against
[Bouie] on the basis of his race[, his age, his sex, or reprisal]."    See
Tuttle v. Henry J. Kaiser Co., 921 F.2d 183, 186 (8th Cir. 1990) (quoted
citations omitted).   The district court's determination that Bouie did not
prove intentional discrimination is a question of fact, subject to review
for clear error.   See Beith v. Nitrogen Prods., Inc., 7 F.3d 701, 703 (8th
Cir. 1993) (per curiam).


     We hold that the district court did not clearly err in finding that
Bouie failed to prove intentional discrimination.   The record supports the
court's findings that the employees chosen for the respective promotions
received better supervisory appraisals than Bouie did; that the selecting
officials believed Bouie's communication and supervisory skills were
inferior to those of the chosen employees; and that Bouie's documentary
evidence proved only that he was very good at the technical aspects of his
job, and did not negate defendant's assertions that Bouie lacked the
managerial skills deemed important for the promotions.     We also conclude
the district court did not clearly err in finding Bouie did not make a
prima facie showing of retaliation as to the second promotion decision.
Cf. Nelson v. J.C. Penney Co., Inc., 75 F.3d 343, 346 (8th Cir.) ("mere
coincidence of timing" failed to establish submissible case of retaliation,
where there was no evidence that others who filed charges were fired or
that supervisors discussed filing with each other or with plaintiff), cert.
denied, 65 U.S.L.W. 3239 (U.S. Oct. 7, 1996) (No. 95-1878).


     We do not consider Bouie's remaining arguments raised for the first
time on appeal.    See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.
1995).   Accordingly, we affirm.




                                     -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-